Birdsong, Judge.
The appellee Tommy Thompson was indicted in December, 1977, on three counts of forgery. Thompson filed a motion for speedy trial during the November term of 1978. Because the motion was filed more than two terms after the indictment, Thompson obtained special permission for the filing of the motion. By its order of May 10, 1979, the trial court, referring to the motion of Thompson in the November term of 1978, acquitted Thompson of all the charges in the indictment. The state filed its notice of appeal to the acquittal on June 12,1979. Because of an intervening weekend, the final day to file a valid appeal fell upon Monday, June 11, 1979..
The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530); Patterson v. Professional Resources, 140 Ga. App. 315, 316 (2) (231 SE2d 88). The state’s notice of appeal was not filed within thirty days of the entry of acquittal. This court is without jurisdiction to review the judgment entered below because of appellant’s failure to perfect its appeal pursuant to the Appellate Practice Act. Smith v. State, 140 Ga. App. 492 (231 SE2d 493).

Appeal dismissed.


Quillian, P. J., and Smith, J., concur.

Argued September 11,1979 —
Decided October 23, 1979.
Robert E. Keller, District Attorney, James W. Bradley, Assistant District Attorney, for appellant.
J. Dunham McAllister, for appellee.